Exhibit 99.1 FOR IMMEDIATE RELEASE 900 S. Shackleford, Suite 401 Little Rock, AR 72211 FOR FURTHER INFORMATION CONTACT: Mark McFatridge | CEO Matt Machen | CFO Bear State Financial, Inc. Announces Full Year 2015 Earnings HIGHLIGHTS: ● Full year 2015 GAAP net income was $10.6 million or $0.30 per diluted common share, compared to GAAP net income of $24.3 million or $0.84 per diluted common share for the full year 2014. Net income for the full year 2014 included a non-recurring tax benefit of $21.1 million. ● Full year 2015 core earnings were $13.2 million or $0.38 per diluted common share, compared to core earnings of $8.2 million or $0.29 per diluted common share for the full year 2014 representing a 61% increase in core earnings and a 31% increase in core earnings per diluted common share. ● Fourth quarter 2015 GAAP net income was $2.6 million or $0.07 per diluted common share, compared to GAAP net income of $4.8 million or $0.14 per diluted common share for the fourth quarter of 2014. Net income for the fourth quarter of 2014 included a non-recurring income tax benefit of $1.6 million. ● Fourth quarter 2015 core earnings were $4.2 million or $0.11 per diluted common share, compared to core earnings of $3.4 million or $0.10 per diluted common share in the fourth quarter of 2014. ● Book value per common share was $5.87 at December 31, 2015, a 15% increase from $5.11 at December 3 1 , 2014. ● On February 15, 2015 the bank charters of First Federal Bank of Harrison, First National Bank of Hot Springs and Heritage Bank of Jonesboro were consolidated, integrated onto a single core system and rebranded to form Bear State Bank. ● Bear State Financial, Inc. completed its acquisition of Metropolitan National Bank (Springfield, MO) on October 1, 2015. 1 Little Rock, AR – January 22, 2016 – Bear State Financial, Inc. (the “Company,” NASDAQ: BSF), today reported earnings of $2.6 million and earnings per diluted common share of $0.07 in the fourth quarter of 2015, compared to earnings of $4.8 million or $0.14 per diluted common share in the fourth quarter of 2014. Net income for the fourth quarter of 2014 included a non-recurring income tax benefit of $1.6 million primarily resulting from the reversal of the Company’s remaining valuation allowance against its deferred tax assets. Core earnings for the fourth quarter of 2015 were $4.2 million or $0.11 per diluted common share compared to core earnings of $3.4 million or $0.10 per diluted common share in the fourth quarter of 2014. Core earnings per diluted common share trended positively in 2015 quarter over quarter at $0.08 in the first quarter, $0.09 in the second quarter, $0.10 in the third quarter and $0.11 in the fourth quarter. For the full year of 2015, net income was $10.6 million and earnings per diluted common share was $0.30 compared to net income of $24.3 million or $0.84 per diluted common share for the full year of 2014. Net income for the full year of 2014 included an income tax benefit of $21.1 million primarily resulting from the reversal of the Company’s valuation allowance against its deferred tax assets. Core earnings for the full year of 2015 were $13.2 million or $0.38 per diluted common share compared to core earnings of $8.2 million or $0.29 per diluted common share for the full year of 2014. On October 1, 2015, the Company completed its previously-announced acquisition of Metropolitan National Bank (Springfield, MO) (“MNB”). The Company’s results of operations for the twelve months ended December 31, 2015 includes results of operations for MNB for the period from October 1, 2015 through December 31, 2015 . The Company anticipates that it will convert MNB’s systems to the Company’s core technology platform, and, subject to regulatory approval, merge MNB’s charter into Bear State Bank. In addition to the MNB integration project, the Company has evaluated its branch network and intends to reduce its total retail branches by up to six. The Company anticipates the integration and branch consolidation project to be substantially completed by the second quarter of 2016. “The results for 2015 reflect Bear State Financial’ s continued focus on disciplined growth and operational efficiency while further solidifying our reputation as a proven acquirer and operator. Completing the integration of three banks onto one core operating system, merging three bank charters and completing a rebrand to create Bear State Bank all while negotiating, receiving regulatory approval, and completing the acquisition of Metropolitan National Bank was an incredible achievement in one year,” said Mark McFatridge, president and CEO of Bear State Financial. “We continue to optimize our delivery strategies, in response to evolving customer preferences as we invest in more digital and mobile solutions, while remaining capital and expense conscious. With the strength of Bear State’s unique brand and commitment to innovation, I look forward to capitalizing on the momentum we’ve built as we head into 2016.” 2 FINANCIAL CONDITION Total assets were $1.92 billion at December 31, 2015, a 27% increase from $1.51 billion at December 31, 2014. Total deposits were $1.61 billion at December 31, 2015, a 27% increase from $1.26 billion at December 31, 2014. The increase in both assets and deposits was primarily due to the MNB acquisition. Total loans were $1.46 billion at December 31, 2015, an increase of $404 million, or 38% from December 31 , 2014. Total stockholders’ equity was $223 million at December 31, 2015, a 31% increase from $170 million at December 31, 2014. Tangible common stockholders’ equity was $172 million at December 31, 2015, a 25% increase from $137 million at December 31, 2014. Book value per common share was $5.87 at December 31, 2015, a 15% increase from $5.11 at December 31, 2014. Tangible book value per common share was $4.52 at December 31, 2015, a 10% increase from $4.12 at December 31, 2014 . The Company’s ratio of total stockholders’ equity to total assets increased to 11.62% at December 31, 2015, compared to 11.25% at December 31, 2014. The calculation of the Company’s tangible book value per common share, tangible common stockholders’ equity and the reconciliation of such non-GAAP financial measures to the most comparable GAAP measures are included in the schedules accompanying this release. RESULTS OF OPERATIONS The Company recognized fourth quarter 2015 GAAP net income of $2.6 million or $0.07 per diluted common share compared to GAAP net income of $4.8 million or $0.14 per diluted common share in the fourth quarter of 2014. The GAAP net income resulted in a GAAP return on average assets of 0.53% in the fourth quarter of 2015, compared to 1.25% in the fourth quarter of 2014 . GAAP net income includes what the Company considers “non-core items,” which are items that we do not consider indicative of our core operating performance and which are not necessarily comparable from year to year. The reconciliation of GAAP net income and core earnings, a non-GAAP financial measure, together with related financial measures and ratios is included in the schedules accompanying this release. 3 Fourth quarter 2015 core earnings totaled $4.2 million or $0.11 per diluted common share, compared to core earnings of $3.4 million or $0.10 per diluted common share in the fourth quarter of 2014. The core return on average assets measured 0.86% and 0.89%; core return on average equity measured 7.41% and 8.16%; and core return on average tangible equity measured 9.65% and 10.19%, each for the fourth quarters of 2015 and 2014 , respectively. Non-core items during the fourth quarter of 2015 included merger, acquisition and integration expenses of $1.1 million, data processing termination fees of $1.2 million, rebranding expenses of $267 ,000, related to the acquisition of MNB and a loss on sale of securities of $68 ,000. Collectively, the effect of all non-core items, net of taxes, decreased GAAP net income by approximately $1.6 million, or approximately $0.04 of diluted earnings per share. Net interest income for the fourth quarter of 2015 was $17.7 million, compared to $13.3 million for the same period in 2014. Net interest income for the twelve months ended December 31, 2015 was $54.5 million, compared to $37.4 million for the same period in 2014. Interest income for the fourth quarter of 2015 was $19.5 million compared to $14.9 million for the same period in 2014. Interest income for the twelve months ended December 31, 2015 was $60.8 million compared to $42.5 million for the same period in 2014. The increase in interest income for the twelve months ended December 31, 2015, compared to the same period in 2014, was primarily related to increases in the average balances of loans receivable and investment securities as a result of the acquisition of MNB as well as the acquisition of First National Security Company (“FNSC”) which occurred on June 13, 2014. Interest expense for the fourth quarter of 2015 was $1.7 million compared to $1.6 million for the same period in 2014. Interest expense for the twelve months ended December 31, 2015 was $6.4 million compared to $5.1 million for the same period in 2014. The increase in interest expense for the quarter and twelve months ended December 31, 2015 compared to the same respective periods in 2014 was primarily due to an increase in the average balance of deposit accounts and borrowings as a result of the MNB and FNSC acquisitions. Net interest margin measured 4.14% for the fourth quarter 2015, compared to 3.91% for the same period in 2014. Net interest margin for the twelve months ended December 31, 2015 was 3.88%, compared to 3.84% for 2014. The Company’s net interest margin increased primarily as a result of an increase in yields on loans receivable resulting from loans purchased in the MNB and FNSC acquisitions . Average cost of total interest-bearing liabilities for the twelve months ended December 31, 2015 was 0.53% compared to 0.60% for 2014. 4 Noninterest income is generated primarily through deposit account fee income, profit on sale of loans, and earnings on life insurance policies. Total noninterest income of $3.7 million for the three months ended December 31, 2015 increased from $3.4 million for the same period in 2014, a 10% increase. Total noninterest income of $13.5 million for the twelve months ended December 31, 2015 increased from $10.0 million for 2014, a 35% increase. The increase in the three and twelve month comparison period was primarily due to an increase in deposit fee income and earnings on life insurance policies. The increase in deposit fee income was primarily due to an increase in deposit accounts resulting from the acquisition of MNB and FNSC. The increase in earnings on life insurance was due to an increase in the balances of bank owned life insurance resulting from purchasing new policies and the acquisition of MNB. Total noninterest expense increased $5.7 million or 50% during the fourth quarter of 2015 compared to the fourth quarter of 2014. Total noninterest expense increased $9.0 million or 21% during the twelve months ended December 31, 2015 compared 2014. The variance in total noninterest expense for the three and twelve months ended December 31, 2015 compared to the same respective periods in 2014 was primarily related to the increase in personnel and overhead costs resulting from, as well as transaction costs incurred in connection with, the acquisition of MNB and non-core expenses incurred as a result of the charter consolidation and systems integration of First Federal Bank, First National Bank and Heritage Bank in the first quarter of 2015 . In addition, the twelve months ended 2015 reflected a full year of the FNSC acquisition versus approximately six months in 2014. The Company’s efficiency ratio was 68% in the fourth quarter of 2015 compared to 67% in the fourth quarter of 2014. Nonperforming assets increased to $23.2 million at December 31, 2015, compared to $14.9 million at December 31, 2014. The increase in nonperforming assets is primarily attributable to a single relationship that management has been actively monitoring. The Company anticipates a resolution of this matter within the next six months and management believes that current reserves adequately reflect its estimated loss exposure . The allowance for loan losses represented 1.00% of total loans at December 31, 2015, compared to 1.29% at December 31, 2014. The ratio of allowance for loan losses plus discount on acquired loans to total loans was 2.07% at December 31, 2015, compared to 2.38% at December 31, 2014. The ratio of the allowance for loan losses to nonperforming loans was 75.23% at December 31, 2015, compared to 139.82% at December 31, 2014. Annualized net charge-offs as a percentage of average loans for the quarter ended December 31, 2015 was 0.08% compared to 0.22% for the quarter ended December 31, 2014. Provision for loan losses in the fourth quarter of 2015 was $866,000 compared to $758,000 for the same period in 2014. Provision for loans losses for the twelve months ended December 31, 2015 was $1.8 million compared to $1.6 million for 2014. The increase in provision for loan losses is attributable to loan growth at the Company’s subsidiary banks and a migration of the MNB and FNSC renewed loans from the purchased loan portfolio to the originated loan portfolio. 5 About Bear State Financial, Inc. Bear State Financial, Inc. is the parent company for Bear State Bank and Metropolitan National Bank. Bear State Financial common stock is traded on the NASDAQ Global Market under the symbol BSF. For more information on Bear State Financial, please visit www.bearstatefinancial.com . Its principal subsidiaries are community oriented financial institutions providing a broad line of financial products to individuals and business customers. Bear State Bank operates 43 branches and three loan production offices throughout Arkansas and Southeast Oklahoma. Metropolitan National Bank operates 12 branches and one loan production office in Southwest Missouri. Non-GAAP Financial Measures This release contains certain non-GAAP financial measures in addition to results presented in accordance with accounting principles generally accepted in the United States (“GAAP”). These non-GAAP measures provide supplemental perspectives on operating results, performance trends, and financial condition. They are not a substitute for GAAP measures; they should be read and used in conjunction with the Company’s GAAP financial information. In all cases, it should be understood that non-GAAP per share measures do not depict amounts that accrue directly to the benefit of shareholders. The Company utilizes the non-GAAP measure of core earnings , which management believes is useful in evaluating operating trends, including components of core revenue and core expense. Core earnings and its components exclude amounts that the Company views as unrelated to its normalized operations. The Company also reports certain non-GAAP equity measures (including tangible stockholders’ equity, tangible book value per common share and related ratios) that exclude intangible assets from their calculation due to the importance of these non-GAAP measures to the investment community. A reconciliation of non-GAAP financial measures to GAAP measures is included in the accompanying financial tables. 6 Forward-Looking Statements This press release contains statements about future events that constitute forward-looking statements within the meaning of Section 27A of the Securities Act of 1933 , as amended and Section 21E of the Securities Exchange Act of 1934, as amended, including, without limitation, statements regarding the integration of MNB, the merger of the MNB and Bear State Bank charters, and the Company’s plans to reduce the total number of its retail branches. Such forward-looking statements may be identified by reference to a future period or periods, or by the use of forward-looking terminology, such as “may,” “will,” “believe,” “plan,” “intend,” “anticipate,” “expect,” or similar terms or variations of those terms, or the negative of those terms. Forward-looking statements are subject to numerous risks and uncertainties, including, but not limited to, those risks previously disclosed in the Company ’s filings with the SEC, general economic conditions, changes in interest rates, regulatory considerations, competition, technological developments, retention and recruitment of qualified personnel, and market acceptance of Bear State Bank ’s and MNB’s pricing, products and services, and with respect to the loans extended by Bear State Bank and MNB and real estate owned, market prices of the property securing loans and the costs of collection and sales. The Company wishes to caution readers not to place undue reliance on any such forward-looking statements, which speak only as of the date made. The Company does not undertake and specifically declines any obligation to publicly release the result of any revisions that may be made to any forward-looking statements to reflect events or circumstances after the date of such statements or to reflect the occurrence of anticipated or unanticipated events . 7 BEAR STATE FINANCIAL, INC. SELECTED CONSOLIDATED FINANCIAL DATA - UNAUDITED (In thousands, except share data) December September June March December Balance sheet data, at quarter end: Commercial real estate - mortgage loans $ 561,910 $ 401,044 $ 378,878 $ 388,043 $ 415,155 Consumer real estate - mortgage loans 401,594 309,951 307,183 315,082 320,254 Farmland loans 94,235 53,192 48,058 50,244 47,199 Construction and land development loans 116,015 93,688 103,094 100,918 98,594 Commercial and industrial loans 246,304 186,772 185,266 152,913 139,871 Consumer and other loans 38,594 32,428 32,455 32,613 33,809 Total loans 1,458,652 1,077,075 1,054,934 1,039,813 1,054,882 Allowance for loan losses ) Investment securities 198,585 164,564 182,525 176,599 174,218 Goodwill 40,196 25,717 25,717 25,717 25,717 Core deposit intangible, net 11,374 6,869 7,026 7,182 7,338 Total assets 1,920,216 1,470,725 1,451,281 1,477,597 1,514,595 Noninterest-bearing deposits 234,879 173,525 168,225 176,924 180,136 Total deposits 1,607,683 1,209,176 1,208,800 1,236,258 1,263,797 Short term borrowings 12,075 10,366 3,530 5,576 12,083 FHLB advances 53,518 49,457 41,591 38,936 43,095 Other borrowings 18,862 18,843 18,450 18,706 18,163 Total stockholders' equity 223,157 178,670 174,831 173,128 170,454 Balance sheet data, quarterly averages: Total loans $ 1,445,357 $ 1,077,500 $ 1,059,235 $ 1,045,946 $ 1,059,636 Investment securities 209,629 180,831 189,285 183,857 183,735 Total earning assets 1,699,227 1,294,619 1,294,523 1,325,125 1,350,646 Goodwill 40,216 25,717 25,717 25,717 25,773 Core deposit intangible, net 11,549 6,972 7,127 7,284 7,441 Total assets 1,920,617 1,466,342 1,468,521 1,504,716 1,525,455 Noninterest-bearing deposits 234,206 176,219 173,248 175,457 178,286 Interest-bearing deposits 1,364,403 1,036,330 1,055,200 1,072,255 1,106,867 Total deposits 1,598,609 1,212,549 1,228,448 1,247,712 1,285,153 Short term borrowings 26,872 6,166 4,481 11,902 11,992 FHLB advances 47,127 47,614 38,625 50,206 37,942 Other borrowings 18,983 18,641 18,564 18,482 19,552 Total stockholders' equity 223,083 177,824 175,025 172,811 166,793 Statement of operation data for the three months ended: Interest income $ 19,467 $ 13,749 $ 13,523 $ 14,106 $ 14,945 Interest expense 1,745 1,529 1,563 1,528 1,627 Net interest income 17,722 12,220 11,960 12,578 13,318 Provision for loan losses 866 331 300 300 758 Net interest income after provision for loan losses 16,856 11,889 11,660 12,278 12,560 Noninterest income 3,721 3,318 3,397 3,111 3,382 Noninterest expense 17,044 10,465 11,273 12,237 11,387 Income before taxes 3,533 4,742 3,784 3,152 4,555 Income tax expense 973 1,529 1,253 885 ) Net income $ 2,560 $ 3,213 $ 2,531 $ 2,267 $ 4,814 8 BEAR STATE FINANCIAL, INC. SELECTED CONSOLIDATED FINANCIAL DATA - UNAUDITED (In thousands, except share data) December September June March December Common stock data: Net income per share, diluted $ 0.07 $ 0.10 $ 0.08 $ 0.07 $ 0.14 Core earnings per share, diluted $ 0.11 $ 0.10 $ 0.09 $ 0.08 $ 0.10 Book value per share $ 5.87 $ 5.36 $ 5.24 $ 5.19 $ 5.11 Tangible book value per share $ 4.52 $ 4.38 $ 4.26 $ 4.20 $ 4.12 Diluted weighted average shares outstanding 38,173,234 33,497,298 33,521,490 33,551,776 33,508,230 End of period shares outstanding 37,987,722 33,349,512 33,375,753 33,375,753 33,365,845 Profitability and performance ratios: Return on average assets % Core return on average assets % Return on average equity % Core return on average equity % Core return on average tangible equity % Net interest margin % Noninterest income to total revenue % Noninterest income to average assets % Noninterest expense to average assets % Efficiency ratio(1) % Average loans to average deposits % Securities to total assets % Asset quality ratios: Allowance for loan losses to total loans % Allowance for loan losses to non-performing loans % Nonperforming loans to total loans % Nonperforming assets to total assets % Annualized net charge offs to average total loans % Regulatory capital ratios: Tier 1 leverage ratio % Common equity tier 1 capital ratio % N/A Tier 1 capital to risk weighted assets % Total capital to risk weighted assets % (1) Efficiency ratio is a non-GAAP ratio that is calculated by dividing core noninterest expense by the sum of net interest income and noninterest income. Other companies may define and calculate this data differently. 9 BEAR STATE FINANCIAL, INC. CONDENSED CONSOLIDATED STATEMENTS OF FINANCIAL CONDITION - UNAUDITED (In thousands, except share data) December 31, December 31, ASSETS Cash and cash equivalents: Cash and collection items $ $ Interest bearing deposits with banks Total cash and cash equivalents Interest bearing time deposits in banks Federal funds sold 18 Investment securities, available for sale Other investment securities, at cost Loans receivable, net of allowance at December 31, 2015 and 2014, of $14,550 and $13,660, respectively Loans held for sale Accrued interest receivable Real estate owned, net Office properties and equipment, net Cash surrender value of life insurance Goodwill Core deposit intangible, net Deferred tax asset, net Prepaid expenses and other assets TOTAL $ $ LIABILITIES AND STOCKHOLDERS’ EQUITY LIABILITIES: Deposits: Noninterest bearing $ $ Interest bearing Total deposits Short term borrowings Other borrowings Other liabilities Total liabilities $ $ STOCKHOLDERS’ EQUITY: Preferred stock, $0.01 par value, 5,000,000 shares authorized; none issued at December 31, 2015 and 2014 $ $ Common stock, $.01 par value—100,000,000 shares authorized at December 31, 2015 and 2014; 37,987,722 and 33,365,845 shares issued and outstanding at December 31, 2015 and 2014, respectively Additional paid-in capital Accumulated other comprehensive income Accumulated deficit Total stockholders’ equity TOTAL $ $ 10 BEAR STATE FINANCIAL, INC. CONDENSED CONSOLIDATED STATEMENTS OF INCOME - UNAUDITED (In thousands, except earnings per share) Three Months Ended Twelve Months Ended December 31, December 31, December 31, December 31, INTEREST INCOME: Loans receivable $ Investment securities: Taxable Nontaxable Other 73 Total interest income INTEREST EXPENSE: Deposits Other borrowings Total interest expense NET INTEREST INCOME PROVISION FOR LOAN LOSSES NET INTEREST INCOME AFTER PROVISION FOR LOAN LOSSES NONINTEREST INCOME: Net gain (loss) on sales of investment securities ) 1 20 31 Deposit fee income Earnings on life insurance policies Gain on sale of loans Other Total noninterest income NONINTEREST EXPENSES: Salaries and employee benefits Net occupancy expense Real estate owned, net 63 ) ) Amortization of intangible assets Data processing Professional fees Advertising and public relations Postage and supplies Other Total noninterest expenses INCOME (LOSS) BEFORE INCOME TAXES INCOME TAX PROVISION (BENEFIT) ) ) NET INCOME $ Basic earnings per common share $ Diluted earnings per common share $ 11 BEAR STATE FINANCIAL, INC. AVERAGE CONSOLIDATED BALANCE SHEETS and NET INTEREST ANALYSIS - UNAUDITED (In thousands) Three Months Ended December 31, Average Balance Interest Average Yield/ Cost Average Balance Interest Average Yield/ Cost (Dollars in Thousands) Interest -earning assets: Loans receivable(1) $ $ % $ $ % Investment securities(2) Other interest -earning assets 73 Total interest -earning assets Noninterest -earning assets Total assets $ $ Interest -bearing liabilities: Deposits $ $ Other borrowings Total interest -bearing liabilities Noninterest-bearing deposits Noninterest -bearing liabilities Total liabilities Stockholders' equity Total liabilities and stockholders' equity $ $ Net interest income $ $ Net earning assets $ $ Interest rate spread % % Net interest margin % % Ratio of interest -earning assets to Interest -bearing liabilities % % Year Ended December 31, Average Balance Interest Average Yield/ Cost Average Balance Interest Average Yield/ Cost (Dollars in Thousands) Interest -earning assets: Loans receivable(1) $ $ % $ $ % Investment securities(2) Other interest -earning assets Total interest -earning assets Noninterest -earning assets Total assets $ $ Interest -bearing liabilities: Deposits $ $ Other borrowings Total interest -bearing liabilities Noninterest-bearing deposits Noninterest -bearing liabilities Total liabilities Stockholders' equity Total liabilities and stockholders' equity $ $ Net interest income $ $ Net earning assets $ $ Interest rate spread % % Net interest margin % % Ratio of interest -earning assets to Interest -bearing liabilities % % (1) Includes nonaccrual loans. (2) Includes FHLB and FRB stock. 12 BEAR STATE FINANCIAL, INC. ASSET QUALITY ANALYSIS - UNAUDITED (In thousands) December 31, 2015 December 31, 2014 Net (2) % Total Assets Net (2) % Total Assets Increase (Decrease) Nonaccrual Loans: One- to four-family residential $ % $ % $ Multifamily % Nonfarm nonresidential % % Farmland % % Construction and land development % % (2 ) Commercial % % Consumer % 34 Total nonaccrual loans % % Accruing loans 90 days or more past due % 98 Real estate owned % % ) Total nonperforming assets % % Performing restructured loans % % ) Total nonperforming assets and performing restructured loans (1) $ % $ % $ The table does not include substandard loans which were judged not to be impaired totaling $30.2 million at December 31, 2015 and $24.9 million at December 31, 2014 or acquired ASC 310-30 purchased credit impaired loans which are considered performing at December 31, 2015. Loan balances are presented net of undisbursed loan funds, partial charge-offs and interest payments recorded as reductions in principal balances for financial reporting purposes. 13 BEAR STATE FINANCIAL, INC. CALCULATION OF RETURN ON AVERAGE TANGIBLE COMMON STOCKHOLDERS' EQUITY - UNAUDITED (In thousands) For the Quarter Ending 12/31/2015 9/30/2015 6/30/2015 3/31/2015 12/31/2014 Net income available to common stockholders $ 2,560 $ 3,213 $ 2,531 $ 2,267 $ 4,814 Average common stockholders' equity 223,083 177,824 175,025 172,811 166,793 Less Average Intangible Assets: Goodwill ) Core Deposit Intangible, net of accumulated amortization ) Average tangible common stockholders' equity $ 171,318 $ 145,135 $ 142,181 $ 139,810 $ 133,579 Annualized return on average tangible common stockholders' equity % BEAR STATE FINANCIAL, INC. CALCULATION OF RATIO OF TANGIBLE BOOK VALUE PER COMMON SHARE - UNAUDITED (In thousands, except share data) As of 12/31/2015 9/30/2015 6/30/2015 3/31/2015 12/31/2014 Total common stockholder's equity 223,157 178,670 174,831 173,128 170,454 Less intangible assets: Goodwill ) Core Deposit Intangible, net of accumulated amortization ) Total intangibles ) Total tangible common stockholder's equity $ 171,587 $ 146,084 $ 142,088 $ 140,229 $ 137,399 Common Shares Outstanding 37,988 33,350 33,376 33,376 33,366 Tangible book value per common share $ 4.52 $ 4.38 $ 4.26 $ 4.20 $ 4.12 14 BEAR STATE FINANCIAL, INC. RECONCILIATION OF NON-GAAP SELECTED CONSOLIDATED FINANCIAL DATA - UNAUDITED (In thousands, except share data) For the Quarter Ending December September June March December Net income (loss) $ 2,560 $ 3,213 $ 2,531 $ 2,267 $ 4,814 Adj: Gain on sale of securities, net 68 - - ) (1 ) Adj: Merger, acquisition and integration expenses 1,081 166 441 565 55 Adj: Rebranding expenses 267 6 158 395 219 Adj: Pension plan payment Adj: Real estate owned provision - Adj. Data processing termination fees 1,186 Adj: Deferred tax asset valuation allowance reversal ) Tax Effect of Adjustments ) Total core income (A) $ 4,166 $ 3,319 $ 2,901 $ 2,805 $ 3,432 Total revenue $ 21,443 $ 15,538 $ 15,357 $ 15,689 $ 16,700 Adj: Gain on sale of securities, net 68 - - ) (1 ) Total core revenue $ 21,511 $ 15,538 $ 15,357 $ 15,601 $ 16,699 Total non-interest expense $ 17,044 $ 10,465 $ 11,273 $ 12,237 $ 11,387 Less: Merger, acquisition and integration expenses ) Less: Rebranding Expenses ) (6 ) Less: Pension plan payment - Less: Real estate owned provision - Less: Data processing termination fees ) - Core noninterest expense $ 14,510 $ 10,293 $ 10,674 $ 11,277 $ 11,113 Total average assets (B) $ 1,920,617 $ 1,466,342 $ 1,468,521 $ 1,504,716 $ 1,525,455 Total average stockholders' equity (C) 223,083 177,824 175,025 172,811 166,793 Total average tangible stockholders' equity (D) 171,318 145,135 142,181 139,810 133,579 Total tangible stockholders' equity, period end (E) 171,587 146,084 142,088 140,229 137,399 Total common shares outstanding, period-end (F) 37,987,722 33,349,512 33,375,753 33,375,753 33,365,845 Average diluted shares outstanding (G) 38,173,234 33,497,298 33,521,490 33,551,776 33,508,230 Core earnings per share, diluted (A/G) 0.11 0.10 0.09 0.08 0.10 Tangible book value per share, period-end (E/F) $ 4.52 $ 4.38 $ 4.26 $ 4.20 $ 4.12 Core return on average assets (A/B) % Core return on average equity (A/C) % Core return on average tangible equity (A/D) % Efficiency ratio(1) % (1) Efficiency ratio is a non-GAAP ratio that is calculated by dividing core noninterest expense by the sum of net interest income and noninterest income. Other companies may define and calculate this data differently. 15
